Citation Nr: 1027860	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  01-03 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for left knee 
manifestations with osteoarthritis due to altered gait, from 
January 28, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1969 to June 1971.

This appeal to the Board of Veterans Appeals (Board) initially 
arose from a July 2000 rating decision issued in August 2000 in 
which the RO, inter alia, granted service connection and assigned 
an initial 10 percent rating for lumbar degenerative disc disease 
(DDD); granted a 10 percent rating for left knee manifestations 
due to altered gait; and denied a rating in excess of 10 percent 
for right foot plantar warts.  In September 2000, the Veteran 
filed a notice of disagreement (NOD) with the initial 10 percent 
rating assigned the lumbar DDD, as well as with each of the 10 
percent ratings assigned for left knee manifestations due to 
altered gait and for right foot plantar warts.

In February 2001, the RO issued a statement of the case (SOC).  
(The Board notes, parenthetically, that, although the SOC 
erroneously included the issue of a rating in excess of 10 
percent for right ear hearing loss as an appealed issue, in the 
September 2000 NOD, the Veteran specifically indicated that he 
did not want to appeal that hearing loss issue).  In April 2001, 
the Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals), in which he requested a Board 
hearing at the RO.

By rating action of May 2003, the RO, inter alia, assigned a 20 
percent rating, each, for left knee manifestations due to altered 
gait, and for lumbar DDD from January 28, 2003.  The RO issued a 
supplemental SOC (SSOC) in March 2004.

In July 2005, the RO notified the Veteran and his representative 
of a Board hearing that had been scheduled for him at the RO for 
a date in July; the Veteran failed to report for the hearing; 
however, the hearing notice was not returned as undeliverable, 
and no further communication was received from the Veteran or his 
representative regarding the hearing request or his failure to 
appear.  Thus, the hearing request is deemed withdrawn.  See 38 
C.F.R. § 20.704(d) (2009).  

In July 2006, the Board remanded these matters to the RO (via the 
Appeals Management Center (AMC), in Washington, DC) for further 
action.  After completing the requested action, the AMC continued 
the denial of the claims, as reflected in a May 2007 SSOC issued 
in June 2007, and returned these matters to the Board for further 
appellate consideration.

In September 2008, the Board granted a separate, initial 
compensable rating for radiculopathy of the left lower extremity, 
associated with lumbar DDD, and denied higher ratings for lumbar 
DDD, right foot plantar warts, and for left knee manifestations 
with osteoarthritis due to altered gait prior to January 28, 
2003.  Thus, those issues are no longer before the Board.

Also in September 2008, the Board remanded the claim for a rating 
in excess of 10 percent for left knee manifestations with 
osteoarthritis due to altered gait, since January 28, 2003, to 
RO, via the AMC, for further action.  After completing the 
requested action, the AMC continued the denial of the claim 
remaining on appeal (as reflected in a December 2009 SSOC) and 
returned this matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim remaining on appeal have been accomplished.

2.  Since January 28, 2003, left knee motion has ranged from 
normal (0 degrees) on extension to 45 degrees on flexion with 
pain, to 15 degrees on extension to 85 degrees on flexion with 
pain; there has been no objective evidence of recurrent 
subluxation or lateral instability of the left knee or other 
impairment.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for left knee 
manifestations with osteoarthritis due to altered gait, from 
January 28, 2003, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 4.10, 4.27, 4.31, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 
(DC) 5003, 5010, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, June 2002, March 2004, August 2008, and 
January 2009 post-rating letters provided notice to the Veteran 
of what information and evidence was needed to substantiate the 
claim for a higher rating, what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The August 2008 and January 2009 
letters provided the Veteran with general information pertaining 
to VA's assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those determinations.  
The February 2001 SOC  and January 2009 letter set forth 
potentially applicable rating criteria for evaluating the 
Veteran's knee disability.

After issuance of the above-described notice, and opportunity for 
the Veteran to respond, the December 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown to 
be prejudiced by the timing of this notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA treatment records, 
and the reports of January 2003 and July 2009 VA examinations.  
Also of record and considered in connection with the appeal are 
various written statements provided by the Veteran, and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record on the claim 
is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings applies under a particular diagnostic code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of a veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

As indicated in the introduction, above, the RO has already 
assigned staged ratings for the Veteran's left knee, and only the 
20 percent rating since January 28, 2003 remains for 
consideration.  Nonetheless, the following analysis is undertaken 
with consideration of the possibility that different ratings may 
be warranted for different time period since January 28, 2003.

The 20 percent rating for the Veteran's service-connected left 
knee disability has been assigned under Diagnostic Codes 5010-
5260, indicating that the disability involves arthritis being 
evaluated on the basis of limited flexion.  See 38 C.F.R. § 4.27.

Traumatic arthritis is rated under Diagnostic Code 5010, which 
is, in turn, rated under Diagnostic Code 5003, for degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is evaluated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint involved.  When, however, the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.

Standard range of knee motion is from 0 degrees (on extension) to 
140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

Under DC 5260, a noncompensable rating is assigned when flexion 
is limited to 60 degrees.  A rating of 10 percent requires 
limitation of flexion to 45 degrees.  A rating of 20 percent 
requires limitation of flexion to 30 degrees, and a rating of 30 
percent requires limitation of flexion to 15 degrees.  38 C.F.R. 
§ 4.71a, DC 5260.

Under DC 5261, a rating of 10 percent requires limitation of 
extension to 10 degrees.  A rating of 20 percent requires 
limitation of extension to 15 degrees. A rating of 30 percent 
requires limitation of extension to 20 degrees.  A rating of 40 
percent requires limitation of extension to 30 degrees, and a 
rating of 50 percent requires limitation of extension to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.

The VA General Counsel has held that separate ratings under 38 
C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 
5261 (limitation of extension of the leg) may be assigned for 
disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. 
Reg. 59,990 (2004).

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

Considering the pertinent facts in light of the applicable 
criteria, the Board finds that there is no basis at any time 
since January 28, 2003, for assignment of a rating higher than 20 
percent.

On VA examination in January 2003, the Veteran complained of 
pain, stiffness, and swelling.  He said that wet, cold weather, 
prolonged sitting, and stairs caused flare-ups.  Left knee 
flexion was to 45 degrees with pain.

In February and March 2003, the Veteran underwent physical 
therapy.  A physical therapist noted in March 2003 that the 
Veteran's left knee had forward flexion to 80 degrees and 
extension to 0 degrees.

An August 2003 VA follow-up note contains the observation that 
the Veteran's left knee extension and flexion ranges of motion 
were decreased due to pain.  Another follow-up record from 
July 2004 has a notation that the Veteran's left knee had a 
limited range of motion.

In June 2005, a VA orthopedist observed that the Veteran had left 
knee flexion to 105 degrees with discomfort.  Extension was to 10 
degrees.  In December 2005, flexion was observed to be to 95 
degrees, and extension was to 10 degrees.  The Veteran continued 
to receive physical therapy in March 2006.

In July 2006, a VA orthopedist noted that the Veteran's left knee 
flexion was to 85 degrees.  Extension was observed to 15 degrees.  
The Veteran said that he experienced decreased ambulation and 
pain.  In April 2007, an orthopedist found that the Veteran had 
flexion to 100 degrees with pain.  In September 2007, it was 
noted that the Veteran had flexion to 90 degrees and extension to 
0 degrees with pain.  Another VA orthopedist observed flexion to 
120 degrees and extension to 0 degrees in May 2009.

On VA examination in July 2009, the Veteran complained of severe 
pain in his left knee.  He said that his pain rated a 5 to 7 on a 
0 (low) to 10 (high) pain scale.  He said that he experienced 
weakness, stiffness, swelling, fatigability, and lack of 
endurance.  Flexion was to 90 degrees with pain starting at 80 
degrees.  Extension was full to 0 degrees.  It was further noted 
that the Veteran started having increased pain after five 
repeated motions with decreased range of motion of the left knee 
to 60 degrees with increased pain.

As indicated above, in the January 28, 2003 VA examination 
report, left knee flexion was limited to 45 degrees.  This is 
consistent with no more than a 10 percent rating under DC 5260.  
From March 2003, left knee flexion was limited, at worst, to 60 
degrees with pain.  These findings are consistent with no more 
than a 0 percent (noncompensable) rating under DC 5260.

The Board observes that in March 2003, a VA physical therapist 
found that the Veteran's left knee extension was full to 0 
degrees.  That extension measurement is consistent with no more 
than a 0 percent (noncompensable) rating under DC 5261.  However, 
in June 2005, extension was limited to 10 degrees-consistent 
with a 10 percent rating under DC 5261.  In July 2006, extension 
was limited to 15 degrees-consistent with a 20 percent rating 
under DC 5261.  In September 2007, extension was again noted to 
be full to 0 degrees-consistent with a 0 percent 
(noncompensable) rating under DC 5261.  Thus, since January 28, 
2008, a rating in excess of 20 percent is not warranted under DC 
5261.

The Board is mindful that separate ratings under 38 C.F.R. § 
4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 
(limitation of extension of the leg) may be assigned for 
disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. 
Reg. 59,990 (2004).  However, assigning separate ratings under DC 
5260 and DC 5261 would not result in an overall rating higher 
than 20 percent for the Veteran's left knee at any time since 
January 28, 2003.  As indicated above, from January 28, 2003, to 
March 2003, no more than a 10 percent rating under DC 5260 and a 
0 percent rating under DC 5261 was warranted.  From March 2003 to 
June 2005, no more than a 0 percent rating under DC 5260 and a 0 
percent rating under DC 5261 was warranted.  From June 2005 to 
July 2006, no more than a 0 percent rating under DC 5260 and a 10 
percent rating under DC 5261 was warranted.  From July 2006 to 
September 2007, no more than a 0 percent rating under DC 5260 and 
a 20 percent rating under DC 5261 was warranted.  Finally, since 
September 2007, no more than a 0 percent rating under DC 5260 and 
a 0 percent rating under DC 5261 was warranted.  

Thus, assignment of separate ratings under DC 5260 and DC 5261 
for any period of time since January 28, 2003, would not result 
in a rating greater than 20 percent for the Veteran's left knee 
disability.  This is so even when considering the extent of the 
Veteran's functional loss due to pain, consistent with DeLuca, 38 
C.F.R. § 4.40 and 4.45.

As indicated by the Veteran's statements and as reflected in VA 
outpatient records, he has had increased pain, flare-ups, and 
difficulty, to include weakness, associated with his left knee.  
While these complaints could, conceivably, result in greater 
functional loss than that shown objectively, the Veteran's 
complaints of pain and weakness have already been taken into 
consideration in the assignment of the current 20 percent 
rating,.  There simply is no objective evidence indicating that, 
even during flare-ups and with repeated use, his left knee pain 
and other symptoms are so disability as to warrant a higher 
rating on the basis of those symptoms, alone.  

It is further noted that, because the Veteran's left knee 
disability resulting from his altered gait involves arthritis, 
the Board also has considered whether an additional, compensable 
rating for instability is assignable.  In this regard, the VA 
General Counsel has held that a claimant who has arthritis 
(resulting in limited or painful motion) and instability of a 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, cautioning that any such separate rating must be based on 
additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 
Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(1998).  

Under DC 5257 other impairment of the knee, such as recurrent 
subluxation or lateral instability 10, 20, and 30 percent 
ratings, are assignable for slight, moderate, and severe 
impairment, respectively.  38 C.F.R. § 4.71a.

In January 2003, a VA examiner noted the Veteran's reported 
history of intermittent giving way and locking of the left knee.  
It was noted that the Veteran occasionally used a straight cane 
and had occasional instability.

In April 2003, a VA orthopedist observed that the Veteran walked 
with an antalgic gait.  In February 2004, the Veteran was 
referred to gait training.  It was noted that a brace was not 
recommended, as a brace might impair circulation, and the Veteran 
had a history of deep vein thrombosis.  Follow-up records from 
July and December 2004 contain notations that the Veteran walked 
with a limp.  A VA orthopedist observed in June 2005 that there 
was no gross instability.

The Veteran told a VA orthopedist in December 2005 that his knee 
buckled while coming down an incline.  The examiner observed that 
the Veteran ambulated without assistance and had no gross 
instability.  The Veteran was advised to lose weight.  In 
July 2006, the Veteran told an orthopedist that he occasionally 
used a cane.  The orthopedist noted that the Veteran had an 
antalgic gait.

In April 2007, a VA orthopedist observed that the Veteran had no 
instability in any plane.  In September 2007, the Veteran's gait 
was observed to be normorpropulsive and nonantalgic.

On VA examination in July 2009, the Veteran complained of 
instability of the left knee.  It was noted that the Veteran did 
not use a brace regardless of the fact that he was limping 
heavily.  He said that if he used a cane he would not be allowed 
to go back to work.  The examiner found that the Veteran's gait 
was severely antalgic, and he was in apparent pain when walking.  
It was noted that the Veteran had prominent varicose veins and 
circulatory problems.  The knee was stable on stress test, and 
the ligaments were found to be intact.

The above-cited evidence reflects that there has been no 
objective evidence of laxity or recurrent subluxation in the 
right knee.  In this regard, despite the Veteran's reported 
instability, instability was not found on objective examination 
in any of the VA examination reports.  In fact, the July 2009 VA 
examiner recorded the Veteran's complaints of instability but 
found on stress test that the Veteran's knee was stable, and the 
ligaments were intact.  Additionally, the outpatient medical 
records do not show any ligamentous instability.  Therefore, 
there is no basis for assignment of an additional, compensable 
rating for instability.

Finally, the Board has considered whether any other diagnostic 
code provides a basis for a rating higher than 20 percent.  
However, in the absence of any ankylosis or impairment of the 
tibia or fibula, evaluation of the left knee under any other 
diagnostic code that authorizes a rating higher than 20 percent 
under 38 C.F.R. 4.71a-here, DC 5256 or 5262-is not appropriate.  
Moreover, the disability is not shown to involve any other 
factor(s) that would warrant evaluation of the disability under 
any other provision(s) of the rating schedule.

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of the Veteran's left knee disability at 
any point since January 28, 2003, pursuant to Hart, and that the 
claim for a higher rating from that date must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the doubt doctrine; however, as 
the preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

A rating in excess of 20 percent for left knee manifestations 
with osteoarthritis due to altered gait, from January 28, 2003, 
is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


